DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/11/2022 has been entered.  Claims 1-4 and 6-7 have been amended; no claims have been canceled; and new claims 8-11 have been added.  Claims 1-11 remain pending in the application.  The objections to claims 6 and 7 are withdrawn based on Applicant’s amendments to these claims.  The 35 U.S.C. 112(b) rejections of claims 3 and 7 are withdrawn based on Applicant’s amendment to these claims. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-11 have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to claims 1-3 and 6-9.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Regarding claims 1, 6 and 7, there is no support in Applicant’s specification as filed for “receiving, from the second wireless device, a data unit on a data channel scheduled by the SCI based on that the ID information included in the SCI matches the ID information determined before receiving the SCI.”
	Support for the claimed first wireless device determining identifier (ID) information including a source ID and a destination ID for the direct link before receiving sidelink control information (SCI) from the second wireless device is found in paragraphs [0249] - [0250] of Applicant’s published application which states:  “. . . The TX UE and the RX UE1 may exchange the determined at least one Layer-2 ID. In some implementations, the Layer-2 ID may include at least one of a source Layer-2 ID and/or a destination Layer-2 ID for the direct link. The TX UE and the RX UE may determine both source Layer-2 ID and destination Layer-2 ID for the direct link.”  FIG. 12 illustrates that the determination occurs prior to receiving SCI is step S1230.  It is important to note that Applicant’s specification does not disclose the first wireless device determining a Layer-1 ID before receiving the SCI (or at any time).
	Paragraphs [0260] – [0261] of Applicant’s published application disclose that for unicast service, the SCI transmitted to the first wireless device (RX UE1) in S1230 includes destination Layer-1 ID allocated to RX UE1 and source Layer-2 ID allocated to the TX UE.  Paragraph [0263] states “[i]n some implementations, after receiving the Layer-1 ID #1 in step S1212, the RX UE1 monitors SCI transmission indicating both the Layer-1 ID #1 and the Layer-2 ID. If the received SCI indicates both the Layer-1 ID #1 and the Layer-2 ID, the RX UE1 receives the SL-SCH transmission of the unicast service scheduled by the SCI in step S1232.”  Thus, contrary to Applicant’s amended claims 1, 6 and 7, the first wireless device (RX UE1) receives from the second wireless device, a data unit on a data channel scheduled by the SCI based on that the ID information included in the SCI (namely the Layer-1 ID of the RX UE1 and the Layer-2 ID of the TX UE1) matches the Layer-2 ID determined by the first wireless device and the Layer-1 ID received by the first wireless device from the second wireless device.  There is simply no support for “receiving, from the second wireless device, a data unit on a data channel scheduled by the SCI based on that the ID information included in the SCI matches the ID information determined before receiving the SCI” because the ID information included in the SCI and the ID information determined by the first wireless before receiving the SCI are not the same.
	Regarding claims 3 and 9, the claims recite that the feedback transmitted to the second wireless device is based on at least one of a source layer-1 ID or a destination layer-1 ID.  However, there is no support in Applicant’s specification as filed for the feedback being based on a source layer-1 ID.  For unicast service, there is support only for the feedback being based on a destination layer-1 ID.  See paragraphs [0186], [0231], and [0256] of Applicant’s published patent application.
	Claims 2, 4-5, 8 and 10-11 are rejected under § 112(a) based on depending upon claims 1 and 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 2 and 8 recite wherein the source ID comprises at least one of a source layer-2 ID or a source layer-1 ID, and the destination ID comprises at least one of a destination laver-2 ID or a destination layer-1 ID.  Claims 1 and 6, from which claims 2 and 8 respectively depend, recite “a source ID” determined by the first wireless device and “a source ID” received in SCI from the second wireless device.  Thus, it is unclear which source ID “the source ID” recited in claim 2 refers to.  Similarly, claim 1 recites “a destination ID” determined by the first wireless device and “a destination ID” received in SCI from the second wireless device.  Thus, it is unclear which destination ID “the destination ID” recited in claims 2 and 8 refers to.  The aforementioned lack of clarity renders claims 2 and 8 indefinite.
 	Additionally, Examiner notes that support for the first wireless device determining both a source ID and a destination ID for the direct link is found only in paragraph [0250] of Applicant’s published application.  Thus, Applicant’s specification supports the first wireless device determining both a source Layer-2 ID and a destination Layer-2 ID, but does not support the first wireless device determining a source Layer-1 ID or a destination Layer-1 ID.  Examiner notes that support for the source ID and destination ID for the direct link included in the SCI received from the second wireless device is found in paragraphs [0213], [0231], [0261] of Applicant’s published application which discloses that for unicast service, the source ID is the Layer-2 ID allocated to the TX UE and the destination ID is the Layer-1 ID allocated to the RX UE.  Applicant’s published application does not support the SCI including any other combination of source and destination IDs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413